Opinion,
Me. Justice Clark :
Upon a careful reading of the evidence we find nothing to justify the charge of bad faith on the part of Mr. Pereyra. That he rendered valuable services in conducting the proceedings in partition is undoubted, and either Catharine Edwards, his client, or the estate of Mary Wilson, 'deceased, should compensate him. He may, from lack of experience or other cause, have over-estimated the value of his services, or he may have embraced in his claim items which were properly chargeable to his own client alone, but the partition was conducted to a successful conclusion, and he is certainly entitled to a reasonable compensation from some source for the services actually rendered in the partition. The fact that he claimed too much, is no reason why he should receive nothing. The whole matter was for the court, upon a dispassionate consideration of the evidence, and the amount and value of the services rendered.
But we cannot see that the appellant has any standing in this court to complain of the decree. The appellant’s claim is under the first section of the act of April 27, 1864, P. L. 641, ■which provides as follows: “ The costs in all cases of partition in the Common Pleas or Orphans’ Courts of the commonwealth, with a reasonable allowance to the plaintiffs or petitioners for counsel fees to be taxed by the court, or under its direction, shall be paid by all the parties, in proportion to their several interests.” This allowance it will be seen is to be made to the plaintiff or petitioner, not to the counsel; it is a *223provision in relief of the party to pay counsel fees; and if Catharine Edwards the plaintiff is satisfied with the decree, we cannot see that the counsel has any legal status here on an appeal. There is no judgment or decree against Mr. Pereyra from which an appeal will lie. If an allowance had been made, it would not have been in his favor, but in relief of his client, and in her favor, and the refusal to make the allowance is a decree against her. Mr. Pereyra, in the absence of any statutory provision made for him, must look to his client; if she declines to be reimbursed, he cannot complain. A reference to Snyder’s App., 54 Pa. 67; Grubbs’ App., 82 Pa. 23; The Fidelity Co.’s App., 108 Pa. 340, and Biles’s App., 119 Pa. 105, will show tliat the practice is in conformity with this view of the law. The legal principles which govern the rights of all parties in interest are similar to those declared in Mc-Allister’s App., 59 Pa. 204, relating to attorney’s commissions for collection, etc. The obligation in the case cited is created by contract, whilst in this case it exists by statute, but in both it stands upon the force of the words imposing it, and the legal effect is the same.
For the reasons stated, we cannot see our way clear to sustain this appeal.
The appeal is therefore dismissed at the cost of the appellant.